           Case 2:12-cr-00363-JCM-GWF Document 101
                                               100 Filed 03/01/21
                                                         02/26/21 Page 1 of 3



 1   RICHARD A. WRIGHT, ESQUIRE
     Nevada Bar No. 886
 2   Wright Marsh & Levy
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   rick@wmllawlv.com
 6   Attorney for Tyson Lamar Jones
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA, )
                                   )              CASE NO. 2:12:CR-00363-JCM-GWF
11         Plaintiff,              )
                                   )             ORDER
                                                  STIPULATION TO CONTINUE
12                 v.              )              PRELIMINARY HEARING
                                   )
13   TYSON LAMAR JONES,            )               (First Request)
                                   )
14         Defendant.              )
     ______________________________)
15
16           IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
17   and through its attorney, Nicholas A. Trutanich, United States Attorney, and Jared L. Grimmer,
18   Assistant United States Attorney; and Defendant Tyson Lamar Jones, by and through his counsel,
19   Richard A. Wright, Esquire, of Wright Marsh & Levy, that the preliminary hearing currently
20   scheduled for March 1, 2020 at 11:00 a.m. before the Honorable Judge Albregts, be vacated and set
21   to a date and time convenient to this Court, but no sooner two (2) weeks from the current preliminary
22   hearing date.
23           The request for a continuance is based upon the following:
24           1.      Defense counsel for Mr. Jones has mailed a Waiver of Preliminary Hearing form to
25   Mr. Jones at the Nevada Southern Detention Center for his signature. Mr. Jones has stated that he
26   will sign it.
27           2.      The parties agree to the continuance. Mr. Jones is currently in custody and agrees to
28   the continuance.
           Case 2:12-cr-00363-JCM-GWF Document 101
                                               100 Filed 03/01/21
                                                         02/26/21 Page 2 of 3



 1              3.     Additionally, denial of this request for continuance could result in a miscarriage of
 2   justice.
 3              4.     The additional time requested by this Stipulation is made in good faith and not for
 4   purposes of delay.
 5              5.     This is the first request for a continuance of the preliminary hearing.
 6              Dated this 26th day of February, 2021.
 7   Respectfully submitted:
 8   WRIGHT MARSH & LEVY                                      NICHOLAS A. TRUTANICH
                                                              UNITED STATES ATTORNEY
 9
10
     By:    / Richard A. Wright                               By: /s/ Jared L. Grimmer
11       RICHARD A. WRIGHT, ESQUIRE                             JARED L. GRIMMER
        300 S. Fourth Street                                     Assistant U.S. Attorney District of Nevada
12       Suite 701                                              501 Las Vegas Boulevard South
         Las Vegas, NV 89101                                    Suite 1100
13      Attorney for Mr. Jones                                  Las Vegas, NV 89101
                                                                Counsel for the United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          Case 2:12-cr-00363-JCM-GWF Document 101
                                              100 Filed 03/01/21
                                                        02/26/21 Page 3 of 3



 1
 2                                UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA, )
 5                                 )               CASE NO. 2:12:CR-00363-JCM-GWF
           Plaintiff,              )
 6                                 )               [PROPOSED] ORDER
                   v.              )
 7                                 )
     TYSON LAMAR JONES,            )
 8                                 )
           Defendant.              )
 9   ______________________________)
10          Pursuant to the Stipulation of the Parties, for good cause appearing, and the best interest of
11   justice being served:
12          IT IS HEREBY ORDERED THAT the preliminary hearing in the above captioned matter
13   currently scheduled for March 1, 2021 at 11:00 a.m., be vacated and continued to
14   March 15, 2021, at 2:00 p.m., Courtroom 3A via video2021,
     ______________________________________________,      conferencing.
                                                               at _________.
15
16   Dated: March 1, 2021
                                                   _____________________________________________
17                                                 HONORABLE DANIEL J. ALBREGTS
                                                   UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
